                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                            Case No. 13-40060-10-DDC

ANTHONY CARLYLE THOMPSON (10),

                       Defendant.
 

                                MEMORANDUM AND ORDER

       Defendant Anthony Thompson, now appearing pro se, has submitted a letter dated April

5, 2019, to the Clerk. This letter is now shown as Doc. 1338 on the case’s docket. The court

directed the Clerk to docket this correspondence as a motion because it asks for certain relief.

Also before the court is Mr. Thompson’s Request to Disclose Favorable Information Pursuant to

Rule 16 (Doc. 1340). The government has filed a Response addressing Mr. Thompson’s

requests for relief, and this Order rules on them.

       But before it reaches the specific requests, the court orders Mr. Thompson to make any

future requests for relief in the form of a motion filed in compliance with the Federal Rules of

Criminal Procedure. See Fed. R. Crim. P. 12(b)(1) (“A party may raise by pretrial motion any

. . . request that the court can determine without a trial on the merits.”) & 47(a) (“A party

applying to the court for an order must do so by motion.”).

       The first request in Document 1338 asks the court “to order the government to provide

[Mr. Thompson] with the entire record.” While the court can’t be certain what Mr. Thompson

means by the “entire record,” the court recently has approved a funding request submitted by his

standby counsel. Standby counsel asked the court to approve use of a paralegal to copy standby

counsel’s record of case materials onto an electronic storage device so that she can provide it to
Mr. Thompson’s current institution of incarceration. There, Mr. Thompson may use laptop

computers kept at that location by the Federal Public Defender and regularly used to review case

discovery materials. And, the government has advised the court that an encrypted thumb drive

containing standby counsel’s copy of the record has already been created. Doc. 1343 at 2.

       To facilitate Mr. Thompson’s capacity to review material about his case, the court orders

that a secured laptop be provided to Mr. Thompson by the Federal Public Defender’s office.

This computer will be inspected and approved by the U.S. Attorney’s Office. The Federal Public

Defender’s office is responsible for maintenance of the computer. The computer provided to Mr.

Thompson will meet certain prerequisites. The computer will contain only certain programs

installed to allow Mr. Thompson to review materials on the encrypted thumb drive but not to

alter or amend those materials. A separate note-taking function will allow Mr. Thompson to take

and store notes. The computer’s note-taking function will be accessible only to Mr. Thompson.

The computer’s wi-fi card will be physically removed and the network and Bluetooth

communications will be disabled. Certain data, including any protected discovery provided by

the government, will be loaded onto the laptop hard drive. Finally, Mr. Thompson will be

subject to any protective order entered by the court governing personal identification and other

sensitive material.

       In addition, to accommodate Mr. Thompson’s request, the court directs the Clerk to

include a copy of the entire CM/ECF docket sheet for Mr. Thompson’s case when mailing this

Order to Mr. Thompson. The court’s approval of standby counsel’s funding request and its

Order providing Mr. Thompson computer-access at his institution of incarceration should nullify

the need for the order sought by Mr. Thompson’s letter. Thus, the court denies Mr. Thompson’s




                                                2
 
request for access to the “entire record” as moot. It does so, however, without prejudice to Mr.

Thompson renewing his motion if future circumstances warrant.

              Turning to the second request in Document 1338, Mr. Thompson asks “the Court to

clarify what is [standby] counsel’s role going forward.” Id. In context, it is clear, this part of

Mr. Thompson’s letter asks the court to define any limits on the control he now wields over his

case and what assistance standby counsel may provide. The role of standby counsel is, if

requested by Mr. Thompson, to assist him “in overcoming routine procedural or evidentiary

obstacles to the completion of some specific task . . . that [Mr. Thompson] has clearly shown he

wishes to complete.” United States v. McDermott, 64 F.3d 1448, 1453 (10th Cir. 1995) (quoting

McKaskle v. Wiggins, 465 U.S. 168, 183 (1984)); see also United States v. Vigil, 605 F. App’x

757, 764 (10th Cir. 2015) (concluding informed waiver of right to counsel where court advised

defendant that standby counsel would answer legal questions and facilitate defendant’s access to

information about legal procedures). As part of this role, standby counsel, upon receiving a

request from Mr. Thompson, must facilitate his access to discovery and defense materials.1

United States v. Kosoko, No. 2:08-cr-0332-JCM-GWF, 2010 WL 3909968, at *1 (D. Nev. Oct.

4, 2010). But, standby counsel is not tasked with serving as Mr. Thompson’s investigator or

clerical assistant. United States v. Wilson, No. 08-450-KHV, 2010 WL 5184263, at *3 (D. Colo.

Dec. 15, 2010). And, it remains Mr. Thompson’s responsibility to determine and advance his

defense strategy, including, as Mr. Thompson saw fit to do, requesting documents from the

government.




                                                            
1
         Of course, regulations at Mr. Thompson’s institution of incarceration may affect the process of providing
Mr. Thompson with documents and evidence relevant to his defense. Delays in receiving documents, as well as the
format in which documents may be possessed while incarcerated, are but a few of the disadvantages Mr. Thompson
accepted when he opted to proceed pro se.

                                                               3
 
       Turning to Mr. Thompson’s discovery request in Document 1340, the government, in its

Response, indicates it is in possession of the documents requested and intends to provide them to

Mr. Thompson. Doc. 1343 at 2. Consistent with the Response, the court grants Mr. Thompson’s

discovery request and orders the government to complete disclosure of the requested information

by May 10, 2019.

       IT IS THEREFORE ORDERED BY THE COURT THAT the United States Marshal

must make arrangements for Mr. Thompson’s institution of incarceration to take possession of

the laptop and charging cord, with operating instructions from the Federal Public Defender’s

office. Between receipt of the computer and the hearing scheduled for May 21, 2019, Mr.

Thompson must be allowed at least fifteen hours per week to review electronically-stored data in

a secure and confidential manner. Mr. Thompson will conduct his review in a room that is

occupied solely by him.

       IT IS FURTHER ORDERED BY THE COURT THAT Mr. Thompson’s Pro Se

Motion to Clarify Duties (Doc. 1338) is denied as moot, without prejudice to Mr. Thompson

refiling the motion.

       IT IS FURTHER ORDERED BY THE COURT THAT the Clerk must include a copy

of the current CM/ECF docket sheet for his case when mailing this Order to Mr. Thompson.

       IT IS FURTHER ORDERED BY THE COURT THAT, consistent with the

government’s Response (Doc. 1343), Mr. Thompson’s Request to Disclose Favorable

Information Pursuant to Rule 16 (Doc. 1340) is granted and the government must disclose the

requested information by May 10, 2019.

       IT IS SO ORDERED.




                                                4
 
    Dated this 30th day of April, 2019, at Kansas City, Kansas.


                                              s/ Daniel D. Crabtree______
                                              Daniel D. Crabtree
                                              United States District Judge




                                          5
 
